 PLUMBERS LOCAL 81 (JOHN™S SERVICE & SALES) 9Local No. 81 Plumbers & Pipefitters and John™s Ser-vice & Sales, Inc. and Sheet Metal Workers In-ternational Association Local No. 1. Case 33ŒCDŒ390  October 29, 1998 DECISION AND DETERMINATION OF DISPUTE BY MEMBERS FOX, LIEBMAN, AND BRAME The charge in this Section 10(k) proceeding was filed on September 4, 1996 by John™s Service & Sales, Inc. (the Employer), alleging that the Respondent, Local No. 81 Plumbers & Pipefitters (Local 81 or Plumbers), vio-lated Section 8(b)(4)(D) of the National Labor Relations Act by engaging in proscribed activity with an object of forcing the Employer to assign certain work to employ-ees it represents rather than to employees represented by Sheet Metal Workers International Association Local No. 1 (Local 1 or Sheet Metal Workers).  The hearing was held on October 2, 1996, before Hearing Officer Lawrence J. Suhorsky.  Thereafter, the Employer and Plumbers filed briefs in support of their positions. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board affirms the hearing officer™s rulings, find-ing them free from prejudicial error.  On the entire re-cord, the Board makes the following findings. I.  JURISDICTION The Employer is an Illinois corporation engaged in the sale, installation, service and repair of appliances, heat-ing systems, and air conditioning systems, at its facility in Oglesby, Illinois.  During the 1995Œ1996 calendar year its revenues exceeded $500,000, and it purchased and received at its Illinois facility goods and materials valued in excess of $50,000 directly from points outside the State of Illinois.  The parties stipulated, and we find, that the Employer is engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that Plumbers, Local 81 and Sheet Metal Workers, Local 1 are labor organizations within the meaning of Section 2(5) of the Act. II.  THE DISPUTE A.  Background and Facts of Dispute The Employer is party to collective-bargaining agree-ments with the Plumbers, Sheet Metal Workers, and the International Brotherhood of Electrical Workers, and it currently employs approximately 10 individuals who are represented by these labor organizations.1  Since com-mencing business in 1962, owner John E. Senica and his son John S. Senica (John S.), both members of Local 81, have performed residential service work on heating and air conditioning systems.  The Employer has variously assigned employees represented by Local 81 and Local 1 to perform residential service work, depending on daily demands from customers.  Likewise, its after-hours on call schedule lists employees who are represented by both unions to be contacted for customer emergencies, although typically John E. Senica and John S. answer emergency calls because the employees do not wear pagers and are often difficult to reach.2                                                                                                                      1 IBEW is not a party to this proceeding and does not claim the dis-puted work for employees it represents. In October 1994, the Employer decided to hire an in-dividual primarily to handle the residential service calls during normal business hours.  When neither Local 81 nor Local 1 could supply an applicant, the Employer placed an advertisement in the local newspaper and hired Ralph Gibson, who had responded to the ad.  Gibson was not a union member.  In late 1995 the Employer, with Gibson™s acquiescence, discussed with Local 81 Gib-son™s becoming a member of that union and enrolling Gibson in the apprenticeship program to be offered in fall 1996.3  Gibson, however, quit his employment on July 12.4  Shortly thereafter, David Hallowell, Business Agent of Local 1, contacted the Employer and claimed the residential service work for employees represented by his union.  On August 1, Local 1 filed a grievance against the Employer, seeking wages and benefit fund contributions under its collective-bargaining agreement with the Employer for the work performed by Gibson.  By letter dated August 23, the Plumbers claimed the work in question and threatened to ﬁundertake any and all economic action, including striking and picketing, which may be necessary to redress the situation.ﬂ B.  Work in Dispute The disputed work involves the servicing and repair of residential heating and air conditioning systems for the Employer™s customers in the Oglesby, Illinois area. C.  Contentions of the Parties The Employer contends that employees represented by Local 81 should be awarded the residential service work inasmuch as Plumbers have done the work since the in-ception of the business and since Local 81 has a residen-tial training school.  The Employer further contends that Local 81™s collective-bargaining agreement is more fa-vorable for economic reasons.  Although Local 1™s col-lective-bargaining agreement contains an addendum that provides lower wages for residential work than for com-mercial work performed by employees it represents, the Employer contends that Hallowell stated that there were no signatories to it in the geographic region and that ap-plying it would ﬁupset a lot of people.ﬂ  2 When John E. Senica became ill at an unspecified time prior to the Sec. 10(k) hearing, John S. assumed primary responsibility for handling after-hours calls. 3 Hereafter, all dates refer to 1996. 4 Gibson had quit once before but had been rehired.  Although he did not testify in this proceeding, there is some indication that Gibson changed his mind about joining the Plumbers and wanted to become a member of the Sheet Metal Workers.   327 NLRB No. 6  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 10Local 81 contends that employees it represents should 
perform the work.  It asserts 
that its collective-bargaining 
agreement addresses 
the work in dispute more specifi-
cally than Local 1™s collectiv
e-bargaining agreement, and 
that Local 1™s disinclination to apply the residential ad-
dendum to its collective-barg
aining agreement adversely 
affects the Employer™s economy and efficiency of opera-
tions.  Further, Local 81 points out that beginning with 
John E. Senica and John S., plumbers historically have 
performed this work for the Employer.  Finally, Local 81 
argues that its establishment of a new program to provide 
specialized training in heating and air-conditioning ser-
vice work will allow the Employer to train current em-
ployees and provide a source of new employees to per-
form the disputed work. 
Although Local 1 did not file a brief, testimony and 
documentary evidence presented at the hearing indicate 

that its position is that employees it represents should be 
awarded the disputed work b
ecause the work is within 
the jurisdictional provisions of Local 1™s collective-

bargaining agreement.  Further, John V. Senica and 
Randy Senica, who both are represented by Local 1, have 
performed this work in the past for the Employer, and a 
number of businesses in the area use sheet metal workers 
to perform the same or similar work. 
D.  Applicability of the Statute 
Before the National Labor Relations Board may pro-
ceed with a determination of the dispute pursuant to Sec-
tion 10(k), it must be satisfied that reasonable cause ex-
ists to believe that Section 8(b)(4)(D) has been violated 
and the parties have not agreed on a method for the vol-
untary settlement of their dispute. 
As noted above, Local 1 filed a grievance asserting 
that the Employer violated 
the terms of the collective-
bargaining agreement by assigning the performance of 
residential service work to nonmember Ralph Gibson, 
and seeking wages and payments for that work in accor-
dance with the collective-bargaining agreement.  Subse-
quently, at the hearing, Business Agent Hallowell 
claimed the work for Local 1.  Soon after Local 1™s filing 
of the grievance, Local 81 th
reatened the Employer with 
strikes, picketing, and other, unspecified action it deemed 
ﬁnecessaryﬂ if the residential service work was assigned 
to anyone other than an employee represented by the 
Plumbers. 
The parties stipulated at the hearing that there is no 
agreed upon method of resolving this dispute that is 
binding on all parties, and the record supports the fact 
that none exists.  Although the collective-bargaining 
agreement between Local 1 and the Employer provides 
for submission of jurisdictional disputes to the Impartial 
Jurisdictional Disputes Board for the Construction Indus-
try, it specifically states that
 IJDB decisions are not bind-
ing if the other labor organization involved does not also 
have a collective-bargaining 
agreement that 
provides for 
submission of such disputes to IJDB.  The Local 81 col-

lective-bargaining agreemen
t does not provide for set-
tlement of jurisdictional disputes by the IJDB. 
On the basis of the foregoing, we find reasonable 
cause to believe that a violation of Section 8(b)(4)(D) has 
occurred and that there exists no agreed method for vol-
untary adjustment of the dispute within the meaning of 
Section 10(k) of the Act.  Accordingly, we find that the 
dispute is properly before the Board for determination. 
E.  Merits of the Dispute 
Section 10(k) requires the Board to make an affirma-
tive award of disputed work after considering various 
factors.  NLRB v. Electrical Workers IBEW Local 1212 
(Columbia Broadcasting),
 364 U.S. 573 (1961).  The 
Board has held that its determination in a jurisdictional 
dispute is an act of judgment based on common sense 
and experience, reached by 
balancing the factors in-volved in a particular case.  
Machinists Lodge 1743 (J. A. 
Jones Construction),
 135 NLRB 1402 (1962). 
The following factors are relevant in making the de-
termination of this dispute. 
1.  Certifications and coll
ective-bargaining agreements 
No party claims that there 
are certifications that cover 
the disputed work.  Appendix A of the 1994-1996 collec-
tive-bargaining agreement to
 which Local 81 and the 
Employer are parties
5 describes the work which falls 
within that Union™s jurisdiction, in pertinent part, as: 
 22. The setting, erecting, and piping of instru-
ments, measuring devices, thermostatic controls, 

gauge boards, and other controls used in connection 
with power, heating, refrigerating, air conditioning, 
manufacturing, mining, and industrial work; . . . . 
33. All piping, setting and hanging of all units 
and fixtures for air conditioning, cooling, heating, 

roof cooling, refrigerating, ice making, humidifying, 
dehumidifying, dehydrating, by any method, and the 
charging and testing, servicing [sic] of all work after 
completion. . 
48. The operation, maintenance, repairing, ser-
vicing and dismantling of all work installed by Jour-
neymen members of the [Plumbers].
6  The collective-bargaining agreement to which the Em-
ployer and Local 1 are parties, titled Standard Form of 
Union Agreement, states in article I that it covers the 
rates of pay and conditions of employment of all em-
ployees engaged in: 
                                                          
 5 The agreement, between the Union and Illinois Valley Contractors 
Association, gives as effective 
dates August 1, 1994 through May 31, 
1996; however, it contains a year-t
o-year automatic renewal clause.  
We note that no party disputes the applicability or validity of the 
agreement, and therefore we assume that it remained in effect at the 
time of the events herein. 
6 Plumbers Business Manager Tom Gross also testified that para-
graphs 23 (hot water heaters, etc.), 27 (oil heaters and coolers), and 28 

(erection of cooling units, pumps, etc.) are applicable as well. 
 PLUMBERS LOCAL 81 (JOHN™S SERVICE & SALES) 11 (a) manufacture, fabrication, assembling, han-
dling, erection, installation, dismantling, condition-
ing, adjustment, alteration, repairing and servicing of 

all ferrous and nonferrous metal work and all other 
materials used in lieu thereof and of all air-veyor 
systems and air handling syst
ems regardless of mate-
rial used including the setting of all equipment . . . . 
 The Residential Addendum to the Sheet Metal Work-
ers Standard Form Agreement states in Section I that it: 
 covers the rates of pay, rules and working conditions of 
all employees of the employer engaged in the fabrica-
tion, erection, installation, repairing, replacing and ser-

vicing of all residential heating and air conditioning 
systems and the architectural sheet metal work on such 
residences. 
 The cited provisions of both Unions™ collective-
bargaining agreements and their addenda arguably en-

compass the work in dispute.  However, John S. and 
Randy Senica testified that Local 1 pointedly discour-
aged use of its Residential Addendum.  Additionally, 
Hallowell testified that no employers in the Union™s geo-
graphic jurisdiction signed or applied it, and the August 1 
grievance filed by Local 1 seeks wage rates specified in 
the wage addendum to the Standard Form Agreement, 
not those specified in the Residential Addendum.  Thus, 
Local 1 did not seek application of the contractual lan-

guage in its contract that came closest to covering the 
residential service work in dispute.  Under the circum-
stances, where Local 1 is refu
sing to apply to the Em-
ployer™s residential work the terms of an addendum 
which was negotiated specifically to cover residential 
work, we cannot say that the provisions of the standard 
form agreement, which Local 1 was seeking to apply, 
pertain as clearly and specifica
lly to the disputed work as 
those of the Local 81 collec
tive-bargaining agreement.  
Accordingly, we conclude th
at this factor favors an 
award of the work to employees represented by Local 81. 
2.  Employer preference and past practice 
At the commencement of its business the Employer 
ﬁassignedﬂ residential service work to plumbers, i.e., 
John E. Senica initially performed such work and trained 
his son John S. to perform that work.  In the three inter-
vening decades, however, employees represented by Lo-
cal 1 as well as those represented by Local 81 have been 
assigned residential service calls.  In 1995, the Employer 
hired Gibson, who took over 95 percent of the residential 
service calls.  Gibson was not represented by either un-
ion, but the Employer planned for him to attend residen-
tial service classes sponsored by Local 81.  Although the 

Employer™s ﬁon-callﬂ sheets for after-hour emergencies 
list employees who are represented by both unions, John 
S. testified that his father and he responded to most of 
those calls because the employees do not wear pagers.  
John S. further testified that although the Employer still 
wanted to hire a full-time plumber to replace Gibson, he 
rejected a recent offer from 
Local 81 to supply an em-
ployee because he did not wa
nt to exacerbate the juris-
dictional dispute.  The Employer™s preference is based in 
part on the fact that the residential service training of-
fered by Local 81 will increase the number of qualified 
persons available for hire. 
The Employer™s past practice regarding the assignment 
of residential service work is a mixed one that essentially 
does not favor either Union.  The Employer™s preference, 
however, supports awarding the disputed work to em-
ployees represented by Local 81. 
3.  Area and industry practice 
Local 1 submitted 11 letters into evidence from em-
ployers who use employees represented by Sheet Metal 
Workers to perform HVAC work and residential service 
work.  Local 81 Business Manager Gross named ap-
proximately seven area employers that use Plumbers-
represented employees to perform residential service 
work.  Witnesses for both Unions testified that employ-
ees in their trade commonly perform residential service 
work on heating and air-conditioning systems.  Accord-
ingly, this factor does not favor employees represented 
by either Union. 
4.  Relative skills 
Residential service work typically involves the repair 
and replacement of gas valves, furnace ignitors, and 
thermostat systems. The to
ols commonly needed to per-
form the work include wrenches, screwdrivers, tube cut-
ters, and soldering irons.  The Employer supplies the 
tools to its employees, alt
hough the Local 1 agreement 
provides that sheet metal workers supply their own tools.  

Hallowell testified that Local 1 periodically conducts 
training in residential service work.  Gross testified that 
Local 81 and other Plumbers locals in the region re-
ceived a grant to conduct a residential service school that 
was to begin training courses in the fall.  As employees 
represented by both unions carry the tools required to 
perform residential service work and both offer some 
training, this factor does not favor employees represented 
by either Union. 
5.  Economy and efficiency of operations 
The Employer intends to hire an individual to respond 
to the bulk of its residential service calls during normal 
business hours.  As noted above, the Employer points out 
that the residential service training school offered by 
Local 81 will enhance the number of qualified applicants 
available for hire to perform the disputed work.
7  How-
ever, inasmuch as Local 1 of
fers similar training from 
                                                          
 7 The Employer and Local 81 also point out that the hourly wage 
specified in the Plumbers agreement 
is significantly lower than in the 
Sheet Metal Workers agreement, an
 economic factor that the Board 
customarily does not consider in de
termining jurisdictional disputes. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 12time to time, it likewise could fulfill the Employer™s 
manpower needs.  Accordingly, this factor does not favor 
employees represented by either Union. 
6.  Joint Board determinations 
As noted above, Local 1 filed a grievance over the as-
signment of the disputed work which was under consid-
eration by the IJDB.  As also noted above, however, the 

Local 1 contract acknowled
ged that an IJDB award 
would not be binding if the other union involved in the 
dispute did not also have a contract providing for sub-
mission of disputes to the IJDB, and Local 81 was not 
party to such a contract.  Furthermore, the IJDB had not 
notified any party in writing of its determination as of the 
time of the hearing in this case.  We assign no weight to 
this factor in this case both
 because there is no actual 
written award, and because of 
the lack of binding effect 
of any award the IJDB might issue.
8                                                           
 8 Asbestos Workers Local 41
 (Close Insulation Co.),
 251 NLRB 
1458, 1460 (1980). 
CONCLUSIONS 
After considering all the rele
vant factors, we conclude 
that employees represented by Local 81 are entitled to 

perform the work in dispute.  We reach this conclusion 
relying on Employer preference and the collective-
bargaining agreement between Local 81 and the Em-
ployer.  In making this determination, we are awarding 
the work to employees repres
ented by Local 81, not to 
that Union or its members.  The determination is limited 

to the controversy that gave rise to this proceeding. 
DETERMINATION OF DISPUTE 
The National Labor Relations Board makes the follow-
ing Determination of Dispute: 
Employees of John™s Service & 
Sales, Inc., Oglesby, Il-

linois, represented by Local Union No. 81, Plumbers 
and Pipefitters are entitled to perform the servicing and 
repair of residential heating and air conditioning sys-
tems, for the Employer. 
 